                         IN THE UNITED STA TES DISTRICT COURT
                     FOR THE EASTERN DI STRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                    No. 7:20-cv-73-BO

DA IEL MCLEOD PARKER,                           )
                                                )
        Plaintiff,                              )
                                                )
V.                                              )                        ORDER
                                                )
A DREW SAUL,                                    )
Acting Commissioner of Social Security,         )
                                                )
        Defendant.                              )



        Thi s cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Robert B. Jones, Jr. [DE 4]. On Ap ri l 22, 2020, Judge Jones recommend ed

that plaintiff's motio n to proceed in forma pauperis be denied. Id. No objections to the

memorandum and recommendation have been fi led , and the matter is ripe for review.

                                            DISCUSSION

        A district court is required to review de nova those portions of an M&R to which a party

timely fi les specifi c obj ections or where there is pl ain error. 28 U.S.C. § 636(b)(l ); Thomas v. Arn,

474 U.S. 140, 149- 50 ( 1985). " [I]n the absence ofa timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the reco mmendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 3 15 ( 4th Cir. 2005) (internal quotati on and citation omitted).

        No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the reco rd .

According ly, the memorandum and recommendation is ADOPTED .




            Case 7:20-cv-00073-BO Document 5 Filed 06/01/20 Page 1 of 2
        The memorandum and reco mmendation [DE 4] of Jud ge Jo nes is ADOPTED . Pl ainti ffs

motio n [DE l ] to proceed informa p auperis is DENIED . Plaintiff is DIRECTED to pay the fi ling

fee not later than July 1, 2020 . Failure to do so w ill result in thi s case being closed.




        SO ORD ERED , thi s
                                              ::r~
                               _j___ day of..Ma,, 2020.




                                                     2

            Case 7:20-cv-00073-BO Document 5 Filed 06/01/20 Page 2 of 2
